Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ye Eun Park (Reg. No. 78,399) on 5/20/2021.

The application has been amended as follows: 

Listing of Claims
21.	(Currently Amended) A communication node in a vehicle network comprising: 
a medium access control (MAC) layer; 
a physical (PHY) layer; 
a first port connected to the PHY layer; 
a second port connected to the PHY layer; and 
a switch controlling a connection between the first port and the second port, 
wherein the switch turns on or off the connection between the first port and the second port under control of the MAC layer,
wherein, when the communication node is in a sleep mode, the switch transfers a first signal received through the first port to the second port, and the first signal received through the first port is transferred to another communication node through the second port without performing a system booting procedure for the communication node, 
wherein the switch comprises: 
a first transistor including a source connected to the first port, a drain connected to the second port, and a gate receiving a second signal from the PHY layer; and 
a second transistor including a source connected to the second port, a drain connected to the first port, and a gate receiving the second signal from the PHY layer, and 
wherein the PHY layer turns off the connection between the first port and the second port by applying the second signal to the gates of the first transistor and the second transistor when the first communication node is awake and in a normal mode.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Ferlitsch et al.1 (PGPUB 2009/0073481) teaches  a communication node in a vehicle network comprising: 

a physical (PHY) layer; 
a first port connected to the PHY layer; 
a second port connected to the PHY layer; and 
wherein, when the communication node is in a sleep mode, transfers a first signal received through the first port to the second port, and the first signal received through the first port is transferred to another communication node through the second port without performing a system booting procedure for the communication node.

	Leong et al.1 (PGPUB 2011/0211443) teaches a switch controlling a connection between the first port and the second port, wherein the switch turns on or off the connection between the first port and the second port; the switch transfers a first signal received through the first port to the second port.
	Cromer et al. 1 (PGPUB 2006/0282690) teaches switching of the port connections under control of the MAC layer.
	Neither Ferlitsch et al., Leong et al., nor Cromer et al. teach the remaining limitations of wherein the switch comprises: a first transistor including a source connected to the first port, a drain connected to the second port, and a gate receiving a second signal from the PHY layer; and a second transistor including a source connected to the second port, a drain connected to the first port, and a gate receiving the second signal from the PHY layer, and wherein the PHY layer turns off the connection between the first port and the second port by applying the second signal to the gates of the first transistor and the second transistor when the first communication .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134.  The examiner can normally be reached on Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DANNY CHAN/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously cited prior art.